

116 S4771 IS: Continued Assistance to Unemployed Workers Act of 2020
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4771IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Wyden (for himself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide continued assistance to unemployed workers.1.Short title; table of contents(a)Short titleThis Act may be cited as the Continued Assistance to Unemployed Workers Act of 2020.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Extensions of CARES Act Unemployment Benefits for WorkersSec. 101. Extension of Federal Pandemic Unemployment Compensation.Sec. 102. Extension of Pandemic Unemployment Assistance.Sec. 103. Extension of Pandemic Emergency Unemployment Compensation.Sec. 104. Extension of temporary financing of short-time compensation payments in States with programs in law.Sec. 105. Extension of temporary financing of short-time compensation agreements.Sec. 106. Extension of full Federal funding of the first week of compensable regular unemployment for States with no waiting week.TITLE II—Additional Weeks of Benefit EligibilitySec. 201. Additional weeks.TITLE III—Clarifications and Improvements to Pandemic Unemployment AssistanceSec. 301. Clarification of Pandemic Unemployment Assistance eligibility for primary caregiving.Sec. 302. Waiver authority for certain overpayments of Pandemic Unemployment Assistance.Sec. 303. Clarification of access to Pandemic Unemployment Assistance for workers at businesses that reduced staff due to the pandemic.Sec. 304. Hold harmless for Pandemic Unemployment Assistance.TITLE IV—Extension of Relief to States and EmployersSec. 401. Extension of full Federal funding of extended unemployment compensation.Sec. 402. Extension of temporary assistance for States with advances.Sec. 403. Extension of emergency relief for governmental entities and nonprofit organizations.TITLE V—Corrective Action for Processing BacklogsSec. 501. State reporting on claims backlogs.TITLE VI—Additional Benefits for Mixed EarnersSec. 601. Mixed Earner Unemployment Compensation.TITLE VII—Technical CorrectionsSec. 701. Grace period for full financing of Short-Time Compensation Programs.Sec. 702. Technical correction for the Commonwealth of Northern Mariana Islands.Sec. 703. Technical amendment relating to Pandemic Unemployment Assistance.IExtensions of CARES Act Unemployment Benefits for Workers101.Extension of Federal Pandemic Unemployment Compensation(a)In generalSection 2104(e) of the CARES Act (Public Law 116–136) is amended to read as follows: (e)Applicability(1)In generalAn agreement entered into under this section shall apply—(A)to weeks of unemployment beginning after the date on which such agreement is entered into and ending on or before July 31, 2020; and(B)to weeks of unemployment beginning after September 5, 2020 (or, if later, the date on which such agreement is entered into) and ending on or before January 31, 2021.(2)Transition rule for individuals remaining entitled to regular compensation as of January 31, 2021In the case of any individual who, as of the date specified in paragraph (1)(B), has not yet exhausted all rights to regular compensation under the State law of a State with respect to a benefit year that began before such date, Federal Pandemic Unemployment Compensation shall continue to be payable to such individual for any week beginning on or after such date for which the individual is otherwise eligible for regular compensation with respect to such benefit year.(3)TerminationNotwithstanding any other provision of this subsection, no Federal Pandemic Unemployment Compensation shall be payable for any week beginning after March 31, 2021..(b)Limitation on application of transition ruleSection 2104(g) of such Act is amended by inserting (except for subsection (e)(2)) after the preceding provisions of this section. (c)Disregard of Federal Pandemic Unemployment Compensation for certain purposesSection 2104(h) of such Act is amended to read as follows:(h)Disregard of Federal Pandemic Unemployment Compensation for purposes of all Federal and Federally assisted programsA Federal Pandemic Unemployment Compensation payment shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 9 months, for purposes of determining the eligibility of the recipient (or the recipient’s spouse or family) for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds..(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).102.Extension of Pandemic Unemployment AssistanceSection 2102(c) of the CARES Act (15 U.S.C. 9021(c)) is amended by striking December 31, 2020 and inserting January 31, 2021.103.Extension of Pandemic Emergency Unemployment CompensationSection 2107(g)(2) of the CARES Act (15 U.S.C. 9025(g)(2)) is amended by striking December 31, 2020 and inserting January 31, 2021.104.Extension of temporary financing of short-time compensation payments in States with programs in lawSection 2108(b)(2) of the CARES Act (15 U.S.C. 9026(b)(2)) is amended by striking December 31, 2020 and inserting January 31, 2021.105.Extension of temporary financing of short-time compensation agreementsSection 2109(d)(2) of the CARES Act (15 U.S.C. 9027(d)(2)) is amended by striking December 31, 2020 and inserting January 31, 2021.106.Extension of full Federal funding of the first week of compensable regular unemployment for States with no waiting weekSection 2105(e)(2) of the CARES Act (15 U.S.C. 9024(e)(2)) is amended by striking December 31, 2020 and inserting January 31, 2021.IIAdditional Weeks of Benefit Eligibility201.Additional weeksSubtitle A of title II of division A of the CARES Act (15 U.S.C. 9021 et seq.) is amended by inserting after section 2107 the following:2107A.Pandemic Emergency Unemployment Extension Compensation(a)Federal-State Agreements(1)In generalAny State which desires to do so may enter into and participate in an agreement under this section with the Secretary of Labor (in this section referred to as the Secretary). Any State which is a party to an agreement under this section may, upon providing 30 days’ written notice to the Secretary, terminate such agreement.(2)Provisions of agreementAny agreement under paragraph (1) shall provide that the State agency of the State will make payments (in this section referred to as pandemic emergency unemployment extension compensation) to individuals who—(A)have exhausted all rights to regular compensation, extended compensation, pandemic unemployment assistance under section 2102, and pandemic emergency unemployment compensation under section 2107;(B)have no rights to any benefit specified in subparagraph (A) or to compensation under any other Federal law or under the unemployment compensation law of Canada; and(C)are able to work, available to work, and actively seeking work.(3)Exhaustion of benefitsFor purposes of paragraph (2)(A), an individual shall be deemed to have exhausted such individual’s rights to benefits specified in subparagraph (A) when—(A)no payments of such benefits can be made because such individual has received all such benefits available to such individual based on employment or wages during such individual’s base period; or(B)such individual’s rights to such benefits have been terminated by reason of the expiration of the benefit year with respect to which such rights existed.(4)Weekly benefit amount, etcFor purposes of any agreement under this section—(A)the amount of pandemic emergency unemployment extension compensation which shall be payable to any individual for any week of total unemployment shall be equal to—(i)the amount of the base compensation (including any dependents’ allowances) payable to such individual during such individual’s benefit year under the State law for a week of total unemployment; and(ii)the amount of Federal Pandemic Unemployment Compensation under section 2104;(B)the terms and conditions of the State law which apply to claims for regular compensation and to the payment thereof (including terms and conditions relating to availability for work, active search for work, and refusal to accept work) shall apply to claims for pandemic emergency unemployment extension compensation and the payment thereof, except where otherwise inconsistent with the provisions of this section or with the regulations or operating instructions of the Secretary promulgated to carry out this section;(C)the maximum amount of pandemic emergency unemployment extension compensation payable to any individual for whom a pandemic emergency unemployment extension compensation account is established under subsection (b) shall not exceed the amount established in such account for such individual; and(D)the allowable methods of payment under section 2104(b)(2) shall apply to payments of amounts described in subparagraph (A)(ii).(5)Nonreduction rule(A)In generalAn agreement under this section shall not apply (or shall cease to apply) with respect to a State upon a determination by the Secretary that the method governing the computation of regular compensation under the State law of that State has been modified in a manner such that the number of weeks (the maximum benefit entitlement), or the average weekly benefit amount, of regular compensation which will be payable during the period of the agreement will be less than the number of weeks, or the average weekly benefit amount, of the average weekly benefit amount of regular compensation which would otherwise have been payable during such period under the State law, as in effect on January 1, 2020.(B)Maximum benefit entitlementIn subparagraph (A), the term maximum benefit entitlement means the amount of regular compensation payable to an individual with respect to the individual’s benefit year.(6)Actively seeking work(A)In generalFor purposes of paragraph (2)(C), the term actively seeking work means, with respect to any individual, that such individual—(i)is registered for employment services in such a manner and to such extent as prescribed by the State agency;(ii)has engaged in an active search for employment that is appropriate in light of the employment available in the labor market, the individual’s skills and capabilities, and includes a number of employer contacts that is consistent with the standards communicated to the individual by the State;(iii)has maintained a record of such work search, including employers contacted, method of contact, and date contacted; and(iv)when requested, has provided such work search record to the State agency.(B)FlexibilityNotwithstanding the requirements under subparagraph (A) and paragraph (2)(C), a State shall provide flexibility in meeting such requirements in case of individuals unable to search for work because of COVID–19, including because of illness, quarantine, or movement restriction.(b)Pandemic Emergency Unemployment Compensation Account(1)In generalAny agreement under this section shall provide that the State will establish, for each eligible individual who files an application for pandemic emergency unemployment extension compensation, a pandemic emergency unemployment extension compensation account with respect to such individual’s benefit year.(2)Amount in accountThe amount established in an account under subsection (a) shall be equal to 13 times the individual’s average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year.(3)Weekly benefit amountFor purposes of this subsection, an individual’s weekly benefit amount for any week is the amount of base compensation (including any dependents’ allowances) under the State law payable to such individual for such week for total unemployment plus the amount of Federal Pandemic Unemployment Compensation under section 2104.(c)Payments to States Having Agreements for the Payment of Pandemic Emergency Unemployment Extension Compensation(1)In generalThere shall be paid to each State that has entered into an agreement under this section an amount equal to 100 percent of the pandemic emergency unemployment extension compensation paid to individuals by the State pursuant to such agreement.(2)Treatment of reimbursable compensationNo payment shall be made to any State under this section in respect of any compensation to the extent the State is entitled to reimbursement in respect of such compensation under the provisions of any Federal law other than this section or chapter 85 of title 5, United States Code. A State shall not be entitled to any reimbursement under such chapter 85 in respect of any compensation to the extent the State is entitled to reimbursement under this section in respect of such compensation.(3)Determination of amountSums payable to any State by reason of such State having an agreement under this section shall be payable, either in advance or by way of reimbursement (as may be determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that the Secretary’s estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved.(d)Financing Provisions(1)Compensation(A)In generalFunds in the extended unemployment compensation account (as established by section 905(a) of the Social Security Act (42 U.S.C. 1105(a))) of the Unemployment Trust Fund (as established by section 904(a) of such Act (42 U.S.C. 1104(a))) shall be used for the making of payments to States having agreements entered into under this section.(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the extended unemployment compensation account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid.(2)Administration(A)In generalThere are appropriated out of the employment security administration account (as established by section 901(a) of the Social Security Act (42 U.S.C. 1101(a))) of the Unemployment Trust Fund, without fiscal year limitation, such funds as may be necessary for purposes of assisting States (as provided in title III of the Social Security Act (42 U.S.C. 501 et seq.)) in meeting the costs of administration of agreements under this section.(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the employment security administration account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid.(3)CertificationThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this subsection. The Secretary of the Treasury, prior to audit or settlement by the Government Accountability Office, shall make payments to the State in accordance with such certification, by transfers from the extended unemployment compensation account (as so established) to the account of such State in the Unemployment Trust Fund (as so established).(e)Fraud and Overpayments(1)In generalIf an individual knowingly has made, or caused to be made by another, a false statement or representation of a material fact, or knowingly has failed, or caused another to fail, to disclose a material fact, and as a result of such false statement or representation or of such nondisclosure such individual has received an amount of pandemic emergency unemployment extension compensation under this section to which such individual was not entitled, such individual—(A)shall be ineligible for further pandemic emergency unemployment extension compensation under this section in accordance with the provisions of the applicable State unemployment compensation law relating to fraud in connection with a claim for unemployment compensation; and(B)shall be subject to prosecution under section 1001 of title 18, United States Code.(2)RepaymentIn the case of individuals who have received amounts of pandemic emergency unemployment extension compensation under this section to which they were not entitled, the State shall require such individuals to repay the amounts of such pandemic emergency unemployment extension compensation to the State agency, except that the State agency may waive such repayment if it determines that—(A)the payment of such pandemic emergency unemployment extension compensation was without fault on the part of any such individual; and(B)such repayment would be contrary to equity and good conscience.(3)Recovery by state agency(A)In generalThe State agency shall recover the amount to be repaid, or any part thereof, by deductions from any pandemic emergency unemployment extension compensation payable to such individual under this section or from any unemployment compensation payable to such individual under any State or Federal unemployment compensation law administered by the State agency or under any other State or Federal law administered by the State agency which provides for the payment of any assistance or allowance with respect to any week of unemployment, during the 3-year period after the date such individuals received the payment of the pandemic emergency unemployment extension compensation to which they were not entitled, in accordance with the same procedures as apply to the recovery of overpayments of regular unemployment benefits paid by the State.(B)Opportunity for hearingNo repayment shall be required, and no deduction shall be made, until a determination has been made, notice thereof and an opportunity for a fair hearing has been given to the individual, and the determination has become final.(4)ReviewAny determination by a State agency under this section shall be subject to review in the same manner and to the same extent as determinations under the State unemployment compensation law, and only in that manner and to that extent.(f)DefinitionsIn this section—(1)the terms compensation, regular compensation, extended compensation, benefit year, base period, State, State agency, State law, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note); and(2)the term base compensation means, as applicable—(A)regular compensation; or(B)pandemic unemployment assistance under section 2102.(g)ApplicabilityAn agreement entered into under this section shall apply to weeks of unemployment—(1)beginning after the date on which such agreement is entered into; and(2)ending on or before January 31, 2021..IIIClarifications and Improvements to Pandemic Unemployment Assistance301.Clarification of Pandemic Unemployment Assistance eligibility for primary caregiving(a)In generalSection 2102(a)(3)(A)(ii)(I)(dd) of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)(dd)) is amended by striking that is closed as a direct result of the COVID–19 public health emergency and inserting because the school or facility is closed or only partially reopened due to COVID–19, because child or family care is not available or affordable during the hours work is available due to COVID–19, or because physical attendance at the school or facility presents an unacceptable health risk for the household or the individual in need of care due to COVID–19,.(b)Effective dateThe amendment made by subsection (a) shall take effect upon the date of the enactment of this Act. 302.Waiver authority for certain overpayments of Pandemic Unemployment Assistance(a)In generalSection 2102(d) of the CARES Act (15 U.S.C. 9021(d)) is amended by adding at the end the following:(4)Waiver authorityIn the case of individuals who have received amounts of Pandemic Unemployment Assistance to which they were not entitled, the State shall require such individuals to repay the amounts of such Pandemic Unemployment Assistance to the State agency, except that the State agency shall waive such repayment if it determines that—(A)the payment of such Pandemic Unemployment Assistance was without fault on the part of any such individual; and(B)such repayment would be contrary to equity and good conscience..(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).303.Clarification of access to Pandemic Unemployment Assistance for workers at businesses that reduced staff due to the pandemic(a)In generalSection 2102(a)(3)(A)(ii)(I)(jj) of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)(jj)) is amended by inserting or its operations are otherwise curtailed, including by reducing hours of operation, staffing levels, occupancy, or other changes that are recommended or required, after closed.(b)Effective dateThe amendment made by subsection (a) shall apply with respect to weeks of unemployment beginning after the date of the enactment of this Act.304.Hold harmless for Pandemic Unemployment Assistance(a)In generalSection 2102(c) of the CARES Act (15 U.S.C. 9021(c)) is amended by adding at the end the following:(4)Continued eligibility for assistanceAs a condition of continued eligibility for assistance under this section, a covered individual shall submit a recertification to the State for each week after the individual’s 1st week of eligibility that certifies that the individual remains an individual described in subsection (a)(3)(A)(ii) for such week..(b)Effective date; special rule(1)In generalThe amendment made by subsection (a) shall apply with respect to weeks beginning on or after the date that is 30 days after the date of enactment of this section.(2)Special ruleIn the case of any State that made a good faith effort to implement section 2102 of the CARES Act in accordance with rules similar to those provided in section 625.6 of title 20, Code of Federal Regulations, for weeks ending before the effective date specified in paragraph (1), an individual who received Pandemic Unemployment Assistance from such State for any such week shall not be considered ineligible for such assistance for such week solely by reason of failure to submit a recertification described in subsection (c)(4) of such section.IVExtension of Relief to States and Employers401.Extension of full Federal funding of extended unemployment compensationSection 4105 of the Families First Coronavirus Response Act (26 U.S.C. 3304 note) is amended by striking December 31, 2020 each place it appears and inserting June 30, 2021.402.Extension of temporary assistance for States with advancesSection 1202(b)(10)(A) of the Social Security Act (42 U.S.C. 1322(b)(10)(A)) is amended by striking December 31, 2020 and inserting June 30, 2021.403.Extension of emergency relief for governmental entities and nonprofit organizationsSection 903(i)(1)(D) of the Social Security Act (42 U.S.C. 1103(i)(1)(D)) is amended by striking December 31, 2020 and inserting June 30, 2021.VCorrective Action for Processing Backlogs501.State reporting on claims backlogs(a)In generalSection 2104 of the CARES Act (15 U.S.C. 9023) is amended by adding at the end the following:(j)State accountability relating to claims backlogsAs a condition of any agreement under this section, the following rules shall apply:(1)Claims reporting(A)In generalEach State participating in such an agreement shall submit to the Secretary of Labor on a weekly basis a report on the status in the State of any backlog of the processing of unemployment claims, including claims for regular compensation, extended compensation, Pandemic Unemployment Assistance, and Pandemic Emergency Unemployment Compensation. Such report shall include a description, with respect to the previous week, of each of the following:(i)The number of initial claims still in process, disaggregated by the number of such claims still pending—(I)because of nonmonetary determinations;(II)because of monetary determinations;(III)because of suspected fraud; and(IV)for any other reason.(ii)The number of initial claims denied.(iii)The number of individuals with respect to whom a continued claim was paid.(iv)The number of individuals with respect to whom a continued claim is still in process, disaggregated by the number of such claims still pending—(I)because of nonmonetary determinations;(II)because of monetary determinations;(III)because of suspected fraud; and(IV)for any other reason.(v)The number of individuals with respect to whom a continued claims was denied.(B)Report to CongressUpon receipt of a report described in subparagraph (A), the Secretary of Labor shall publish such report on the website of the Department of Labor and shall submit such report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.(2)Corrective action plans(A)In generalNot later than 90 days after the date of enactment of this subsection and at least every 90 days thereafter, each State participating in such an agreement shall submit to the Secretary of Labor a corrective action plan that includes a description of the actions the State has taken and intends to take to address any backlog of the processing of unemployment claims described in paragraph (1)(A). The Secretary may waive the requirement under this subparagraph with respect to any State that the Secretary determines has made adequate progress in addressing any such backlog. (B)Technical assistanceThe Secretary of Labor shall make technical assistance available to States to the extent feasible to enable States to develop and implement corrective action plans in accordance with this paragraph. If the Secretary of Labor determines at any time that a State has failed to take reasonable actions under a corrective action plan to address a claims backlog, the State shall collaborate with the Secretary to develop a subsequent corrective action plan to achieve clearly defined, targeted outcomes. (C)Report to CongressUpon receipt of a corrective action plan described in subparagraph (A), the Secretary of Labor shall publish such plan on the website of the Department of Labor and shall submit such report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to weeks beginning after the date of enactment of this Act.VIAdditional Benefits for Mixed Earners601.Mixed Earner Unemployment Compensation(a)In generalSection 2104(b)(1) of the CARES Act (15 U.S.C. 9023(b)(1)) is amended—(1)in subparagraph (B), by striking the period at the end and inserting , plus; and(2)by adding at the end the following:(C)an additional amount of $125 (in this section referred to as Mixed Earner Unemployment Compensation) in any case in which the individual received at least $5,000 of self-employment income (as defined in section 1402(b) of the Internal Revenue Code of 1986) in the most recent taxable year ending prior to the individual’s application for regular compensation..(b)Conforming amendmentsSection 2104 of such Act is amended—(1)by inserting or Mixed Earner Unemployment Compensation after Federal Pandemic Unemployment Compensation each place such term appears in subsection (b)(2), (c), or (f) of such section;(2)in subsection (d), by inserting and Mixed Earner Unemployment Compensation after Federal Pandemic Unemployment Compensation; and(3)in subsection (g), by striking provide that and all that follows through the end and inserting provide that—(1)the purposes of the preceding provisions of this section, as such provisions apply with respect to Federal Pandemic Unemployment Compensation, shall be applied with respect to unemployment benefits described in subsection (i)(2) to the same extent and in the same manner as if those benefits were regular compensation; and(2)the purposes of the preceding provisions of this section, as such provisions apply with respect to Mixed Earner Unemployment Compensation, shall be applied with respect to unemployment benefits described in subparagraph (B) or (D) of subsection (i)(2) to the same extent and in the same manner as if those benefits were regular compensation..(c)ApplicabilityThe amendments made by this section shall not apply with respect to a State participating in an agreement under section 2104 of the CARES Act unless the State so elects, in which case such amendments shall apply with respect to weeks of unemployment beginning on or after the later of the date of such election or the date of enactment of this section.VIITechnical Corrections701.Grace period for full financing of Short-Time Compensation ProgramsSection 2108(c) of the CARES Act (15 U.S.C. 9026(c)) is amended by striking shall be eligible and all that follows through the end and inserting the following:shall be eligible—(1)for payments under subsection (a) for weeks of unemployment beginning after the effective date of such enactment; and(2)for an additional payment equal to the total amount of payments for which the State is eligible pursuant to an agreement under section 2109 for weeks of unemployment before such effective date..702.Technical correction for the Commonwealth of Northern Mariana IslandsA Commonwealth Only Transitional Worker (as defined in section 6(i)(2) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes (48 U.S.C. 1806)) shall be considered a qualified alien under section 431 of Public Law 104–193 (8 U.S.C. 1641) for purposes of eligibility for a benefit under section 2102 or 2104 of the CARES Act. 703.Technical amendment relating to Pandemic Unemployment AssistanceSection 2102(h) of the CARES Act (15 U.S.C. 9021(h)) is amended by striking section 625 each place it appears and inserting part 625.